             Case 2:20-cv-01227-PD Document 17 Filed 11/03/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM NOBBLEN,                              :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-1227
                                              :
COUNTY AND CITY OF                            :
PHILADELPHIA DISTRICT                         :
ATTORNEY/PHILA. POLICE                        :
DEPT., et al.,                                :
     Defendants.                              :

                                             ORDER

       On October 19, 2020, pro se Plaintiff William Nobblen filed a “Declaration to Alter

Judgment.” (Doc. No. 16.)       The text makes clear that this is in fact a 59(e) Motion for

Reconsideration of my previous dismissal with prejudice of Plaintiff’s Second Amended

Complaint. Fed. R. Civ. P. 59(e). (Doc. No. 15.)

       A motion for reconsideration should be granted only where the moving party can show:

“(1) an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court [made its initial decision]; or (3) the need to correct a clear error of law

or fact or to prevent manifest injustice.” United States ex rel. Schumann v. Astrazeneca Pharm.

L.P., 769 F.3d 837, 848–89 (3d Cir. 2014) (quoting Max’s Seafood Café ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). Plaintiff fails to meet this standard.

       Although Plaintiff argues that prosecutorial immunity should not bar his claim against the

Philadelphia District Attorney and that his Monell claim is plausible, he fails to address the

untimeliness of these claims. (See Doc. No. 15.) Accordingly, there is no basis to reconsider my

dismissal.
           Case 2:20-cv-01227-PD Document 17 Filed 11/03/20 Page 2 of 2




       Moreover, Plaintiff did not name the Philadelphia District Attorney as a Defendant in the

Second Amended Complaint, nor did he attempt to raise a claim of prosecutorial misconduct. His

argument that prosecutorial immunity should not bar his claim is thus irrelevant. Finally, although

Plaintiff argues that his Monell claim was plausible, he has yet again failed to state a factual basis

for this claim, nor has he demonstrated that my dismissal of the Monell claim was a clear error of

law or fact, or a manifest injustice.

       AND NOW, this 2nd day of November, 2020, upon consideration of Plaintiff William

Nobblen’s Declaration to Alter Judgment (Doc. No. 16), it is hereby ORDERED that the Motion

is DENIED.

                                                                       AND IT IS SO ORDERED:

                                                                                /s/ Paul S. Diamond
                                                                             ___________________
                                                                                Paul S. Diamond, J.
